Citation Nr: 1433795	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  14-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2011 rating decision issued by the Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to harmful noise levels incident to his duties involving the firing weapons in connection with his period of service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

The Veteran contends that he developed bilateral hearing loss as a result of noise exposure during his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

The Veteran contends that he was exposed to loud noises in service with no hearing protection.  His DD Form 214 lists his military occupational specialty as light weapons infantry; thus, his assertions of service noise exposure are consistent with the circumstances of his service and noise exposure is conceded.  

The Veteran contends in this case that his difficulty hearing started in service and continued to the present day.   He also denies noise exposure after service.

Audiograms which were conducted at entry in May 1963 and at a separation examination in March 1965 both showed normal hearing, and actually documented improved hearing at separation.   

The Veteran was afforded a VA examination in March 2014 that showed that a bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was unrelated to his service because his hearing was normal at entry and at separation, and current audiological knowledge did not support the existence of delayed onset hearing loss.  

The Board finds the evidence in this case to be in relative equipoise.  While the VA examiner opined that the Veteran's hearing was unrelated to his service, the Veteran himself asserts that his hearing difficulties started while he was in service.  

The Veteran is competent to describe his difficulty hearing, and his contentions are deemed to be credible given the circumstances of this case.  Clearly, his duties would include being exposed to loud noise.  

To the extent that the March 1965 audiogram is reported not have documented the presence of a hearing loss, the probative value of such testing must be addressed in the context of all the evidence of record.  In this regard, the Board must afford significant weight to the Veteran's own statement about his hearing acuity during service.  

Hence, on this record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss disability as likely as not had its clinical onset following the Veteran's exposure to hazardous levels of noise during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


